UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAMONE BROWN,

                             Plaintiff,

                     -against-                                      20-CV-2144 (CM)

                                                           ORDER DIRECTING ORIGINAL
WARDEN NYCDOC MDC;
                                                                  SIGNATURE
CORRECTIONAL OFFICER JOHN DOE 1 &
2; CITY OF NEW YORK,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Downstate Correctional Facility, brings this action pro

se. Plaintiff submitted both the application to proceed in forma pauperis (IFP), that is, without

prepayment of fees, and the prisoner authorization without signatures. Rule 11(a) of the Federal

Rules of Civil Procedure provides that “[e]very pleading, written motion, and other paper must

be signed by at least one attorney of record in the attorney’s name – or by a party personally if

the party is unrepresented.” See also Local Civil Rule 11.1(a). The Supreme Court has

interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten (or a mark

handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

       Plaintiff is directed to resubmit the signature pages of the IFP application and the prisoner

authorization with original signatures to the Court within thirty days of the date of this order. A

copy of each signature page is attached to this order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

will process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 16, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
Case 1:20-cv-02144-CM Document 1 Filed 03/10/20 Page 2 of 2
Case 1:20-cv-02144-CM Document 3 Filed 03/10/20 Page 1 of 1
